Citation Nr: 0311089	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  95-27 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the right fifth metatarsal, currently evaluated 
at 10 percent. 


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1985 to July 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  That decision resumed payment of compensation at a 
10 percent rate for residuals of a right foot injury.  

In a rating decision dated in October 1988, the RO granted 
service connection with an assigned disability rating of 10 
percent, for the right foot disability, effective July 1988.  
A July 1989 rating decision continued the 10 percent rating.  

In August 1990, the veteran was scheduled for a VA 
examination to determine whether his disability had improved 
or worsened.  The veteran failed to report to this 
examination without good cause.  In September 1990, the 
veteran was notified that his disability award was subject to 
recoupment of severance pay and periodic review.  In a letter 
dated December 1990, the RO informed the veteran that it had 
stopped his compensation payments because of his failure to 
report for the examination.  See 38 C.F.R. § 3.655(c) (2002).

In December 1994, the veteran reported for a VA examination.  
In April 1995, the RO reestablished payment of compensation 
at the 10 percent rate. 

In June 1998, the Board remanded the veteran's case back to 
the RO for further development of his claim.  That 
development has been completed to the extent possible.


FINDING OF FACT

The veteran failed, without good cause, to report for a May 
2002 VA examination necessary to substantiate his claim.  


CONCLUSION OF LAW

An increased rating for residuals of status post non-union 
fracture of the right fifth metatarsal, currently evaluated 
at 10 percent, is not warranted.  38 C.F.R. § 3.655(a), (b) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal,  the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West  2002).  The liberalizing provisions of the VCAA are 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  
The Act eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
38 U.S.C.A. § 3.159(b).

In a letter dated March 2001, the RO informed the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what medical or other evidence he was 
responsible for obtaining.  The RO also identified which 
evidence it was responsible for obtaining.  The Board notes 
that in a May 1990 statement of the case (SOC), the veteran 
was provided the regulations governing disabilities of the 
tarsal or metatarsal bones and placed on notice of what the 
medical evidence would need to show to substantiate his claim 
for an increased rating for his right foot condition.  VA has 
thereby met its obligations to notify the veteran of the 
medical and other evidence needed to substantiate his claim 
and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet App 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Furthermore, the veteran was scheduled to appear at a May 
2002 VA examination to assess his current level of disability 
with respect to his right foot disability.  The veteran was 
informed by the RO in a letter dated April 2002 that his 
failure to report to his examination would result in the 
evaluation of his claim based on the available evidence of 
record.  The veteran failed to report for this exam.

In February 2003, the Board advised the veteran of the 
provisions of 38 C.F.R. § 3.655, which provides consequences 
for failing to report for scheduled examinations.  The 
veteran has not suggested that there are missing VA or 
private medical records that need to be obtained, and the 
Board is not aware of any such records.  In sum, the facts 
relevant to the veteran's claim have been properly developed 
and there is no further action to be undertaken to comply 
with the provisions of the VCAA and the implementing 
regulations.  The Board will proceed to decide the veteran's 
claim on the merits


Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).  Separate diagnostic codes identify the various 
disabilities.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating is 
to be assigned.  38 C.F.R. § 4.7.  Where there is a 
reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Initially, the Board notes that the RO has assigned a 10 
percent evaluation for the veteran's service-connected 
residuals of fracture to the right fifth metatarsal.  This 
disability has been rated under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5283 of VA's Schedule for 
Rating Disabilities for the foot.   Diagnostic Code 5283 
allows for a higher disability rating than 10 percent when 
there is moderately severe or severe malunion or nonunion of 
the tarsal or metatarsal bones.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination or reexamination, action shall 
be taken in accordance with paragraphs (b) or (c) of 38 
C.F.R. § 3.655, as appropriate.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a) (2002).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. 3.655(b) (2002).  

Analysis

In this instance, the Board notes that the evidence of record 
is not adequate to grant the veteran's claim.  There is no 
recent examination, and outpatient clinical reports do not 
contain sufficient detail to evaluate his disability.  

Based on the medical evidence of record, the veteran's right 
foot condition is manifested by painful walking.  A radiology 
report from April 1989 showed a healed fracture of the fifth 
metatarsal in good position alignment.  On physical 
examination, the veteran showed no evidence of infection or 
vascular problem.  The records obtained from the Social 
Security Administration contain no medical evidence that his 
right foot disability has worsened.  

The Board has noted that in December 1988, the veteran 
requested reevaluation of his disability.  This request was 
within one year of the original grant of service connection 
in October 1988.  If the December 1988 statement could be 
construed as a notice of disagreement, his appeal would have 
remained pending since the original grant.  In that case, his 
appeal would be governed by the portion of 38 C.F.R. 3.655(b) 
that provides that original claims will be decided on the 
basis of the evidence of record, rather than denied.

A valid notice of disagreement must contain "terms that can 
be reasonably construed as disagreement with that 
determination and a desire for appellate review."  Gallegos 
v. Principi, 283 F.3d 1309, 1314 (Fed. Cir. 2002).  The 
veteran submitted two statements in December 1988.  In these 
statements he expressed appreciation for the grant of service 
connection, but reported that his disability had worsened and 
asked that it be reevaluated.  There is nothing in the 
statements that expressed disagreement with the October 1988 
decision or evidenced a desire for appellate review.  
Therefore, the December statements are not notices of 
disagreement.

The record reflects that notice of the examination was sent 
to the veteran's most recent address of record at the time, 
and that he received other mail sent to this address.  The 
veteran has not offered any explanation for his failure to 
appear for the scheduled VA examination, nor has he expressed 
a willingness to report for the examination if it were to be 
rescheduled.  Since the record shows that the veteran failed 
without good cause to report for an examination necessary to 
evaluate his increased rating claim, that claim must be 
denied.  38 C.F.R. § 3.655.


ORDER

Entitlement to an increased rating for status post non-union 
fracture of the right, fifth metatarsal is denied.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

